Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jane Ann Walker Alvizo, Appellant                     Appeal from the County Court at Law of
                                                      Fannin County, Texas (Tr. Ct. No. CV-
No. 06-20-00080-CV        v.                          2020-7713). Opinion delivered by Justice
                                                      Stevens, Chief Justice Morriss and Justice
Andy Walker, Appellee                                 Burgess participating.


       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings.
       We further order that the appellee, Andy Walker, pay all costs of this appeal.


                                                      RENDERED MAY 3, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk